Citation Nr: 0730862	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date prior to February 
13, 2002 for the grant of service connection for major 
depressive disorder with gender identity disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
March 1975.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that granted service connection and assigned a 100 
percent disability rating for major depressive disorder with 
gender identity, effective from February 13, 2002, the date 
of receipt of the claim.  The veteran disagreed with the 
effective date assigned for the grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 18, 2006 decision, the Board denied the 
veteran's claim for an earlier effective date for the grant 
of service connection for major depressive disorder with 
gender identity.  On April 17, 2007, the veteran received the 
veteran's motion for the Board to vacate it's December 2006 
decision on the basis of being denied due process.  In a 
separate decision issued on this date, the Board has vacated 
its December 18, 2006 denial of the appeal.

In the veteran's November 2004 substantive appeal, the 
veteran raised claims of clear and unmistakable error (CUE) 
in the RO's prior rating decisions in December 1990 and June 
1990.  The veteran argued that these decisions were based on 
an incomplete record (i.e. absence of service medical records 
subsequently associated with the claims file).  The Board 
notes that it would be premature and prejudicial to consider 
the earlier effective date claims on appeal prior to 
adjudication of these CUE claims. 

If determination of the CUE claims are adverse, the RO must 
provide the veteran with notice of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the RO must provide the veteran with copies of the 
evidence requested in the April 2007 letter to assist him 
with his case.  In regards to all correspondence sent to the 
veteran, the RO must ensure that the veteran's legal name and 
current address has been updated pursuant to the veteran's 
information associated with the claims file.  

Lastly, pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing 
on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  In August 2006, 
a letter was sent to the veteran informing him of the date 
and time of an upcoming hearing that he had requested before 
the Board in Washington, D.C.  However, it was incorrectly 
addressed and the veteran did not receive the letter until 
after the September 2006 hearing, through no fault of his 
own.  A review of the record discloses that in the VA Form 9 
(Appeal to Board of Veterans' Appeals) submitted by the 
veteran in November 2004, he requested a Board hearing in 
Washington, D.C. (a Central Office hearing).  However, in 
light of the veteran's recent statements in his April 2007 
letter indicating that he is not well, the RO should contact 
the veteran and determine if he still desires to travel to a 
Central Office hearing in Washington, D.C. or if he prefers 
an alternate option of a personal hearing before a Veterans 
Law Judge at the RO or a video-conference hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the veteran's 
claims for CUE in the December 1990 and 
June 2000 rating decisions, taking into 
consideration the contentions set forth 
in the veteran's substantive appeal, 
received in November 2004.  If the 
claim(s) are denied, the RO should 
furnish the veteran and his 
representative notice of the denial and 
of his appellate rights, and afford them 
the appropriate time for perfecting an 
appeal as to the issue(s). The veteran 
and his representative are hereby 
reminded that, to obtain appellate review 
of any issue not currently in appellate 
statute, a timely appeal must be 
perfected.  

2.  If the determination as to CUE is 
adverse to the veteran, the RO must 
provide the veteran with VCAA notice of 
the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  In addition, the RO must provide the 
veteran a copy of the April 2003 VA 
psychological examination report and a 
copy of her representative's April 2005 
VA Form 646 as per his request in his 
April 17, 2007 letter.

4.  After completing the above, the RO 
must contact the veteran and determine 
whether he still desires a hearing.  The 
veteran's wishes should be expressed in 
writing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



